       CASE 0:19-cv-01281-PJS-LIB Document 64 Filed 04/21/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Quinton S. Grinnell,                                  Civil No. 19-1281 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Officer Charles Swiggum, et al.,

                       Defendants.

                           * * * * * * * * * * * * * * * * * *



       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:



   1. The Sterns County Defendants’ Motion to Dismiss, [Docket No. 11], is GRANTED;

   2. Plaintiff’s claims as alleged against the Sterns County Defendants is DISMISSED without

       prejudice;

   3. The Judicial Defendants’ Motion to Dismiss, [Docket No. 20], is GRANTED;

   4. Plaintiff’s claims as alleged against the Judicial Defendants is DISMISSED without

       prejudice;

   5. The Sauk Rapids Defendants’ Motion to Dismiss, [Docket No. 31], is GRANTED;

   6. Plaintiff’s claims as alleged against the Sauk Rapids Defendants is DISMISSED without

       prejudice;

   7. Defendant Ripplinger’s Motion to Dismiss, [Docket No. 38], is GRANTED;
      CASE 0:19-cv-01281-PJS-LIB Document 64 Filed 04/21/20 Page 2 of 2



   8. Plaintiff’s claims as alleged against Defendant Ripplinger is DISMISSED without

      prejudice; and

   9. Plaintiff’s Complaint in its entirety be DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 4/21/20                                  s/Patrick J. Schiltz__________________
At Minneapolis, Minnesota                       Patrick J. Schiltz, Judge
                                                United States District Court
